


Exhibit 10.1


FIFTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 5, 2015, is entered into by and among NOVATEL WIRELESS, INC., a
Delaware corporation (“Novatel”), ENFORA, INC., a Delaware corporation
(“Enfora”), and FEENEY WIRELESS, LLC, an Oregon limited liability company
(“Feeney Wireless”; Novatel, Enfora and Feeney Wireless are sometimes referred
to in this Amendment individually as a “Borrower” and collectively as the
“Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”). Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement defined below.


RECITALS


A.    The Lender and Borrowers have previously entered into that certain Credit
and Security Agreement dated as of October 31, 2014 (as amended, modified and
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lender has made certain loans and financial accommodations available to
Borrowers.


B.    Pursuant to that certain Fourth Amendment to Credit and Security
Agreement, dated as of June 11, 2015, among Borrowers and Lender, Lender
consented to the acquisition by Novatel, through a wholly-owned subsidiary of
Novatel to be formed to effectuate such acquisition, of all of the ordinary
shares (other than treasury shares) of DigiCore Holdings Limited, a company
incorporated under the company laws of the Republic of South Africa
(“DigiCore”).


C.    Borrowers have now informed Lender that Novatel desires to acquire
directly all of the Ordinary Shares (other than the Excluded Shares) (as each of
the foregoing terms is defined in that certain Transaction Implementation
Agreement, dated June 18, 2015, between DigiCore and Novatel (the “Transaction
Implementation Agreement”)) of DigiCore pursuant to the Transaction
Implementation Agreement, and all other material documents related thereto and
executed in connection therewith, copies of which have previously been provided
to Lender (collectively, the “DigiCore Transaction Documents”).


D. Borrowers now wish for the Lender to, and Lender is willing to, (i) consent
to the DigiCore Acquisition, as modified by this Amendment, and (ii) amend the
Credit Agreement on the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    Amendments to Credit Agreement.


1.1    Section 6.16 of the Credit Agreement is hereby amended to read in its
entirety as follows:






--------------------------------------------------------------------------------




“6.16 Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) within 10 days after such
formation or acquisition and the capitalization of such Subsidiary in excess of
$25,000 (or such later date as permitted by Lender in its sole discretion) cause
any such new Subsidiary to provide to Lender a joinder to this Agreement or a
Guaranty (as determined by Lender), together with such other security documents
(including mortgages with respect to any Real Property owned in fee simple by
such new Subsidiary with a fair market value of at least $500,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Lender (including being sufficient to grant Lender a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary); provided that the Guaranty and such other security
documents shall not be required to be provided to Lender with respect to any
Subsidiary of Borrower that is a CFC or a Subsidiary of a CFC, (b) within 10
days after such formation or acquisition (or such later date as permitted by
Lender in its sole discretion) provide to Lender a pledge agreement and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Lender; provided that only 65% of the total outstanding voting
Stock of any first tier Subsidiary of a Borrower that is a CFC (and none of the
Stock of any Subsidiary of such CFC) shall be required to be pledged, and (c)
within 10 days after such formation or acquisition (or such later date as
permitted by Lender in its sole discretion) provide to Lender all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Lender, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all Real Property
owned in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 6.16 shall be a Loan Document.”


1.2    Clause (e) of Section 7.12 of the Credit Agreement is hereby amended to
read in its entirety as follows:


“(e) transactions among DigiCore and one or more Loan Parties to the extent the
respective transaction is undertaken in good faith, upon terms that are fair and
reasonable to such Loan Party or Loan Parties, and no less favorable to such
Loan Party or Loan Parties as would be obtained in a comparable arm’s length
transaction with a non- Affiliate.”


1.3    Clause (b) of Section 7.13 of the Credit Agreement is hereby amended to
read in its entirety as follows:


“(b) on the Closing Date and thereafter, consistent with the terms and
conditions hereof, for general corporate and working capital purposes, including
the making of loans pursuant to clause (s) of the definition of “Permitted
Investments” (provided that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System).”


1.4    The following new defined terms are hereby added to Schedule 1.1 to the
Credit
Agreement in the appropriate alphabetical position:


““DigiCore” means DigiCore Holdings Limited, a company incorporated under the




--------------------------------------------------------------------------------




company laws of the Republic of South Africa.”


““Fifth Amendment” means that certain Fifth Amendment to Credit and Security
Agreement, dated as of October 5, 2015, among the Borrowers and Lender.”


““Investment Balance” means, as of any date of determination, the aggregate
amount of loans and capital contributions made in accordance with clause (s) of
the definition of “Permitted Investment”, as such amount is reduced by the
amounts actually received by Borrowers (i) upon repayment of any such loans by
DigiCore and (ii) in respect of dividends and distributions made by DigiCore;
provided that in no event shall the amount of any dividends or distributions
that are added at any time to EBITDA in accordance with clause (a) thereof
reduce the Investment Balance.”


1.5    The definition of “DigiCore Acquisition” set forth in Schedule 1.1 to the
Credit
Agreement is hereby amended to read in its entirety as follows:


““DigiCore Acquisition” shall have the meaning set forth in the Fifth
Amendment.”


1.6    Clause (a) of the definition of “EBITDA” set forth in Schedule 1.1 to the
Credit
Agreement is hereby amended to read in its entirety as follows:


“(a)    Borrowers’ and their Subsidiaries’ consolidated net earnings (or loss),
plus, without duplication, the amount of dividends and distributions actually
received by Borrowers from DigiCore during such period so long as the Investment
Balance has been reduced to zero (excluding the amount of any dividends or
distributions included in the calculation of such reduction),”


1.7    The definition of “Excluded Subsidiary” set forth in Schedule 1.1 to the
Credit Agreement is hereby deleted in its entirety.


1.8    Clauses (n) and (s) of the definition of “Permitted Investment” set forth
in Schedule 1.1 to the Credit Agreement are hereby amended to read in their
entirety as follows:


“(n)    Permitted Acquisitions; provided, however, that Novatel Wireless, Inc.
shall consummate the DigiCore Acquisition solely with the proceeds of the
offering under the Convertible Note Documents in an aggregate amount not to
exceed ZAR 1,100,000,000 (or the Dollar Equivalent of such amount as of the date
such proceeds were transferred to the account or accounts maintained by Novatel
at Standard Bank in South Africa);”
“(s)    Investments made in the form of loans and/or capital contributions made
by Novatel Wireless, Inc. to DigiCore (x) within 90 days following the closing
of the DigiCore Acquisition, in an aggregate amount not to exceed $5,000,000,
and (y) for the calendar year ending December 31, 2016 and each calendar year
thereafter, in an aggregate amount not to exceed $1,000,000.”


1.9    The definition of “Subsidiary” set forth in Schedule 1.1 to the Credit
Agreement is hereby to read in its entirety as follows:


““Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock




--------------------------------------------------------------------------------




having ordinary voting power to elect a majority of the board of directors (or
appoint other comparable managers) of such corporation, partnership, limited
liability company, or other entity; provided that, except as expressly provided
elsewhere in this Agreement, in no event shall DigiCore constitute a Subsidiary
of Novatel.”


1.10    Schedule 6.1 to the Credit Agreement is amended to read in its entirety
as set forth on Annex B attached to this Amendment.


2.    Consents. Upon satisfaction of the conditions precedent set forth in
Section 4 of this Amendment and notwithstanding any restrictions in the Credit
Agreement, Lender hereby consents to the DigiCore Acquisition, which shall be
deemed to constitute a “Permitted Acquisition” under the Credit Agreement, so
long as (a) the DigiCore Acquisition shall be consummated in accordance with the
terms of the DigiCore Transaction Documents in all material respects, and no
terms or conditions of the DigiCore Transaction Documents (other than any
immaterial terms or conditions) shall have been waived without the consent of
Lender, (b) Novatel shall have obtained stockholder approval, in accordance with
the NASDAQ Listing Rules, to use the gross proceeds of the offering under the
Convertible Note Documents to cover the full amount of consideration, and all
fees, costs and expenses, required to consummate the DigiCore Acquisition unless
such approval is not required by law, regulation or any Governmental Authority
(including, without limitation, under the NASDAQ Listing Rules), and (c) there
has not occurred any Company Material Adverse Change (as defined in the
Transaction Implementation Agreement) that is continuing.


3.    Amendment Fee. Intentionally Omitted.


4.    Effectiveness of this Amendment. This Amendment shall be effective upon
Lender’s receipt of the following items, in form and content acceptable to the
Lender:


4.1    This Amendment, duly executed in a sufficient number of counterparts for
distribution to all parties;


4.2    The Acknowledgment by Guarantors, in the form attached to this Amendment;


4.3    The representations and warranties set forth in this Amendment must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); and
4.4    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or
recorded, as reasonably required by the Lender.


5.    Representations and Warranties. Each Borrower represents and warrants as
follows:


5.1    Authority. Each Borrower has the requisite corporate or limited liability
company, as applicable, power and authority to execute and deliver this
Amendment, and to perform its obligations hereunder and under the Loan Documents
(as amended or modified hereby) to which it is a party. The execution, delivery
and performance by Borrowers of this Amendment have been duly approved by all
necessary corporate or limited liability company, as applicable, action and no
other corporate or limited liability company, as applicable, proceedings are
necessary to consummate such transactions.


5.2    Enforceability. This Amendment has been duly executed and delivered by
Borrowers.




--------------------------------------------------------------------------------




This Amendment and each Loan Document (as amended or modified hereby) is the
legal, valid and binding obligation of each Borrower, enforceable against each
Borrower in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally, and is in
full force and effect.


5.3    Representations and Warranties. The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof.


5.4    Due Execution. The execution, delivery and performance of this Amendment
are within the corporate or limited liability company, as applicable, power of
each Borrower, have been duly authorized by all necessary action, have received
all necessary governmental approval, if any, and do not contravene any law or
any contractual restrictions binding on any Borrower except to the extent that
any such contravention could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.


5.5    No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.


6.    No Waiver. Except as otherwise expressly provided herein, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any other Loan Document or other document held by Lender,
whether or not known to Lender and whether or not existing on the date of this
Amendment.


7.    Release. Each of the Borrowers and Guarantors hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrowers
or Guarantors have had, now have or have made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown. It is the intention of the Borrowers and Guarantors in
executing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified and in furtherance of this
intention Borrowers and Guarantors each waives and relinquishes all rights and
benefits under Section 1542 of the Civil Code of the State of California, which
provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


The parties acknowledge that each may hereafter discover facts different from or
in addition to those




--------------------------------------------------------------------------------




now known or believed to be true with respect to such claims, demands, or causes
of action and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.


8.    Costs and Expenses. Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse Lender on demand for all Lender Expenses
incurred by Lender in connection with the Loan Documents. Without limiting the
generality of the foregoing, Borrowers specifically agree to pay all reasonable
and documented (to the extent such documentation is reasonably requested by
Borrowers) out-of-pocket fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make an Advance to the Borrowers
under the Credit Agreement, or apply the proceeds of any Advance, for the
purpose of paying any such fees, disbursements, costs and expenses.


9.    Choice of Law; Venue; Jury Trial Waiver; Arbitration. The validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder shall be determined under, governed by, and construed in
accordance with the internal laws of the State of California governing contracts
only to be performed in that State. All of the terms of Section 13 of the Credit
Agreement are hereby incorporated by reference into this Amendment, mutatis
mutandis.


10.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or “pdf” file or other similar method of electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.


11.    Reference to and Effect on the Loan Documents.


11.1    Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.


11.2    Except as specifically amended by this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of the
Borrowers to the Lender and Bank Product Providers, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.


11.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.


11.4    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to




--------------------------------------------------------------------------------




reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.


11.5    This Amendment shall be deemed to be a “Loan Document” (as defined in
the Credit Agreement).


12.    Ratification. Borrowers hereby restate, ratify and reaffirm each and
every term and condition set forth in the Credit Agreement and the other Loan
Documents, in each case as amended by this Amendment, effective as of the date
hereof.


13.    Estoppel. To induce the Lender to enter into this Amendment and to
continue to make Advances or issue Letters of Credit to or for the account of
the Borrowers under the Credit Agreement, Borrowers hereby acknowledge and agree
that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of Borrowers as against the Lender or any
Bank Product Provider with respect to the Obligations.


14.    Integration; Conflict; Successors and Assigns; Amendment. This Amendment,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof. In the event of any conflict between this Amendment and the
Credit Agreement, the terms of this Amendment shall govern. This Amendment shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties, subject to the provisions of the Credit Agreement and the other
Loan Documents. No amendment or modification of this Amendment shall be
effective unless it has been agreed to by Lender in a writing that specifically
states that it is intended to amend or modify this Amendment.


15.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


[signature pages follow]






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


BORROWERS:
NOVATEL WIRELESS, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Chief Financial Officer
 
 
ENFORA, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary
 
 
FEENEY WIRELESS, LLC
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary







































[Fifth Amendment to Credit and Security Agreement]






--------------------------------------------------------------------------------










LENDER:
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:
/s/ Robin Van Meter
Name:
Robin Van Meter
Title:
Authorized Signatory





















































































[Fifth Amendment to Credit and Security Agreement]






--------------------------------------------------------------------------------








ACKNOWLEDGMENT BY GUARANTORS
Dated as of October 5, 2015
Each of the undersigned, being a “Guarantor” (“Guarantor”) under that certain
Continuing Guaranty, dated as of March 27, 2015, executed in favor of Wells
Fargo Bank, National Association (“Lender”) (as amended, modified or
supplemented, the “Guaranty”), hereby (i) acknowledges and agrees to the
foregoing Fifth Amendment to Credit and Security Agreement (the “Amendment”; to
which reference is made for capitalized terms used but not defined in this
Acknowledgment by Guarantors), including, without limitation, the release set
forth in Section 7 of the Amendment, and (ii) confirms and agrees that the
Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the Amendment, each reference in the Guaranty to
the Credit Agreement (as defined in the Amendment), “thereunder”, “thereof” or
words of like import referring to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement as amended or modified by the Amendment.
Although Lender has informed each Guarantor of the matters set forth above, and
each Guarantor has acknowledged the same, each Guarantor understands and agrees
that Lender has no duty under the Credit Agreement, the Guaranty or any other
agreement with any Guarantor to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any advances or transaction hereafter.


R.E.R. ENTERPRISES, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary
 
 
FEENEY WIRELESS IC-DISC, INC.
 
 
By:
/s/ Michael A. Newman
Name:
Michael A. Newman
Title:
Secretary























[Fifth Amendment to Credit and Security Agreement]






--------------------------------------------------------------------------------




ANNEX A TO AMENDMENT


Schedule 6.1


TO CREDIT AND SECURITY AGREEMENT


Deliver to Lender, each of the financial statements, reports, or other items set
forth below at the following times in form satisfactory to Lender:


as soon as available, but in any event within 30 days after the end of each
month
(a)    an (i) unaudited consolidated balance sheet, income statement, statement
of cash flow, and statement of shareholder’s equity with respect to the
Borrowers and their respective Subsidiaries (which, for the avoidance of doubt,
shall exclude the DigiCore and its subsidiaries) during such period and compared
to the prior period and plan, prepared in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes, together with a
corresponding discussion and analysis of financial results from management and
(ii) an unaudited consolidated balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity with respect to DigiCore and
its subsidiaries during such period, prepared in accordance with past practice,
subject to year-end audit adjustments and the absence of footnotes;


(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to establish compliance with the financial covenants
set forth in Section 8 and certain other covenants under this Agreement; and


(c)    a backlog report.
as soon as available, but in any event within 90 days after the end of each
fiscal year
(a)    consolidated and consolidating financial statements of Borrowers and
their respective Subsidiaries and DigiCore for such fiscal year, audited by
independent certified public accountants reasonably acceptable to Lender,
prepared in accordance with GAAP, and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity and, if prepared,
such accountants’ letter to management); and


(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to establish compliance with the financial covenants
set forth in Section 8  and certain other covenants under this Agreement.













--------------------------------------------------------------------------------




as soon as available, but in any event within 30 days after the start of each of
Borrowers’ fiscal years, with drafts due no later than 10 days prior to the
beginning of each such year
(a)    copies of Borrowers’ and Guarantors’ Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Lender, in
its Permitted Discretion, for the forthcoming fiscal year, on a monthly basis,
certified by the chief financial officer of Administrative Borrowers as being
such officer’s good faith estimate of the financial performance of the
Borrowers, Guarantors, and their respective Subsidiaries during the period
covered thereby.
if and when prepared by any Borrower or Guarantor,


(a)    any other information that is provided by any Borrower or
Guarantor to its shareholders generally.































